Citation Nr: 1434286	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-15 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a temporary total disability rating based on the need for convalescence for left knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1971 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for entitlement to a temporary total disability rating for left knee replacement surgery.  The Veteran subsequently perfected an appeal of the September 2007 decision.  During the course of the appeal, in May 2009, the RO reopened a previously denied claim for service connection for a left knee disorder and then denied that claim on the merits.  No notice of disagreement has been received regarding the May 2009 decision.  However, at the Veteran's June 2013 Board hearing, the undersigned Veterans Law Judge agreed with the Veteran's accredited representative that the issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disorder, and if so, whether service connection for a left knee disorder should be granted on the merits, were part and parcel of the issue of entitlement to a temporary total disability rating for left knee replacement surgery.  The Veteran's accredited representative also agreed that the Veteran had actual knowledge of the requirements with respect to the new and material and service connection aspects of the claim at hand.  See hearing transcript, p. 2.  As such, the Board has taken jurisdiction over the issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disorder, and if so, whether service connection for a left knee disorder should be granted on the merits.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied in a March 2000 rating decision; the Veteran did not appeal.

2.  The evidence received since the March 2000 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.

3.  The preponderance of the evidence is against finding that the Veteran has a left knee disorder that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

4.  Service connection is not in effect for a left knee disorder.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A left knee disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for a temporary total evaluation based on convalescence necessitated by treatment for a left knee disorder have not been met. 38 U.S.C.A. §§ 1155; 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

Concerning the claim for a temporary total disability rating based on the need for convalescence for left knee surgery, a July 2007 letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.

Concerning the claim to reopen a previously denied claim for service connection for a left knee disability, and the underlying claim for service connection on the merits, the Board acknowledges that no VCAA letter was sent to the Veteran.  However, the Veteran's personal statements and hearing testimony demonstrate he has actual knowledge of what evidence is required to establish these claims and that a reasonable person would understand what was needed from the information provided.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  To that end, the Veteran's representative stated at the Board hearing that the Veteran had actual knowledge of the requirements with respect to the new and material and service connection aspects of the claim at hand.  See hearing transcript, p. 2.  As such, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, VA medical records, and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, an opinion was obtained from a VA physician in November 2007.  The examiner reviewed the Veteran's service treatment records and post-service treatment records.  The examiner appears to have considered the Veteran's contentions.  Specific evidence from the medical record was cited to support the examiner's given opinion.  As such, the Board finds that the given opinion is thorough, complete, and adequate for adjudication purposes.

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims for service connection and increased ratings.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically suggested the submission of evidence that could be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Left Knee Disorder

In a March 2000 decision, the RO determined that that new and material evidence sufficient to reopen a previously denied claim for service connection for a left knee disorder had not been submitted.  At that time, the evidence consisted of the Veteran's service treatment records, private treatment records, the reports from VA examinations, and the Veteran's assertions.

The RO determined that that that new and material evidence sufficient to reopen a previously denied claim for service connection for a left disorder had not been submitted as the evidence failed to show that the Veteran's current left knee disorder was incurred or aggravated by his active duty service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

The evidence added to the claims file subsequent to the March 2000 RO denial includes additional private treatment records and statements from the Veteran.  Pertinent to the current claim, these additional records contain a November 2007 private treatment record in which a doctor indicates that the Veteran had left knee degenerative arthritis secondary to a traumatic injury he received on active duty.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the November 2007 private treatment record is presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a left knee disorder is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.

III.  Service Connection Claim

A.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, however, there is no presumed service connection because arthritis of the left knee was not medically diagnosed within one year of discharge.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Knee

Service treatment records show that in June 1979, the Veteran was involved in an accident in which a vehicle turned over and injured his leg.  The record indicates that the Veteran was treated for multiple abrasions and contusions of the left leg.  His wounds were scrubbed and dressed, and he was prescribed bedrest.  He received follow-up care in July 1979.  In April 1980, he was treated for mild trauma to the left leg.

A periodic service examination report from June 1983 reveals that the Veteran's lower extremities were normal.  In June 1989, the Veteran complained to a service treatment provider of pain and swelling in his left lower extremity.  An X-ray revealed no acute trauma, and the examiner wrote that the Veteran had possible acute gout.  At his service retirement examination in May 1989, the Veteran had normal lower extremities.  The Veteran noted on a May 1989 Report of Medical History that he had previously had broken bones, but he did not have "trick" or locked knee.

In August 1999, the Veteran complained of left knee pain to a private examiner.  The note reflects that the Veteran could not recall any specific injury associated with the onset of his knee pain; the Veteran reported that his knee pain had been going on for about two or three weeks.  An X-ray revealed patellofemoral arthrosis and medial gonarthrosis with loss of joint space in the medial compartment.  An Additional X-ray taken in November 1999 revealed moderate osteoarthritis at the medial compartment of the knee.

In November 1999, the Veteran told a private examiner that in 1980, he was involved in a motor vehicle accident with a military vehicle.  The Veteran reported experiencing left knee pain since that time.  The examiner noted that the Veteran was morbidly obese and had gained 220 pounds since his retirement.  The left knee exhibited normal ranges of motion.  Although there was tenderness, the Veteran found no swelling or obvious ligamentous laxity.  An X-ray revealed moderate medial joint space narrowing.  The examiner opined that the degenerative joint disease was apparently service-initiated and potentially service-aggravated; however, the examiner also indicated that it was likely that the degenerative joint disease had worsened secondary to his enormous weight gain.

A private treatment record from October 2001 reflects that the Veteran had a long history of problems relating to his lower back, left knee, and hip.  It was noted that the Veteran initially hurt himself while on active duty and injured his back.  The examiner wrote that the Veteran had significant degenerative changes in his knee largely due to profound obesity but also because of the low back injury.

In March 2007, the Veteran underwent a left knee replacement.  A March 2007 follow-up note contains the Veteran's reported history of sustaining a massive compression injury when an armored vehicle rolled over his left leg while he was on active duty.

In November 2007, J.I.W., M.D., wrote that the Veteran gave him a history of a tank rolling over his left knee while he was on active duty.  Dr. W. indicated that the Veteran had tricompartmental degenerative arthritis, and he assumed that the arthritis was secondary to the in-service traumatic injury.

In November 2007, the Veteran's claims file was submitted to a VA orthopedist.  The examiner reviewed the service treatment records and cited from the records documenting the Veteran's original injury in 1979.  He cited from the post-service treatment records.  Based on the records, the examiner opined that the original 1979 injury was acute which healed within a few months.  He noted that there were no knee complaints until well after the Veteran's discharge from the military, and during that period, the Veteran became obese and weighed up to 500 pounds.  The examiner opined that a person who weighed in the range of 400+ pounds for a number of years would be likely to suffer from degenerative joint disease.  As such, he opined that it was less likely as not that the injury that occurred to the left knee in June 1979 contributed to his present degenerative condition of the left knee.  By the same reasoning, the examiner reiterated the Veteran's history of obesity and opined that it was less likely as not that the Veteran's service-connected low back disability was related to the development of the degenerative joint disease of the left knee.  A second VA physician reviewed the opinion and added her signature.

At the Veteran's June 2013 Board hearing, the Veteran reiterated his history of injuring his knee while on active duty in 1979.  He said that subsequent to the injury, he did not go to sick call whenever he experienced pain.  Concerning his current weight, he emphasized that his right knee did not have any current problems.  

Initially, the Board notes that the Veteran has a current diagnosis of degenerative joint disease of the left knee, and his left knee has been replaced.  Further, the service treatment records clearly document an in-service 1979 accident in which the Veteran's left knee was injured.  Therefore, the crucial inquiry is whether the Veteran's current left knee disorder was caused by or otherwise related to his military service.  The Board concludes that the preponderance of the evidence indicates it is not.

The Veteran has indicated in his various statements to the RO as well as in his 2013 Board hearing that his left knee was crushed and essentially broken in the 1979 in-service accident, and that he has experienced left knee pain since that time.  However, the service treatment records do not support the Veteran's contentions.  Although the June 1979 accident is clearly documented, the treatment records do not show that any bones were broken; rather, they merely show that the Veteran was treated for scrapes and pulled muscles.  Further, subsequent service examinations performed in June 1983 and May 1989 suggest that the Veteran's left knee had healed, as those examinations reflect that the Veteran had normal lower extremities.  The Board finds that the service treatment records provide more probative information regarding the nature of the Veteran's in-service injury and subsequent symptoms than the Veteran's current reports, as the service treatment records were prepared by trained medical personnel who were objectively reporting symptoms in the course of providing health care.  The Board additionally notes that the Veteran himself indicated on a May 1989 Report of Medical History that he did not currently experienced-and had not previously experienced-"trick" or locked knee; as such, the Veteran's self-reported in-service history contradicts his present assertions concerning the nature of his in-service injury and subsequent symptoms.

Indeed, as noted above, there is no further mention of post-service left knee symptoms until a private treatment note from August 1999, and at that time, the record reflects that the Veteran could not recall any specific injury associated with the onset of his knee pain.  Although a November 1999 examiner opined that the degenerative joint disease was apparently service-initiated and potentially service-aggravated, a March 2007 examiner opined that the Veteran sustained a massive compression injury when an armored vehicle rolled over his left leg while he was on active duty, and a November 2007 examiner assumed that the Veteran's left knee arthritis was secondary to an in-service traumatic injury; these opinions appears to be based wholly upon the Veteran's reported history of fracturing his knee while on active duty.  Given that the Board harbors significant credibility concerns as to the Veteran's assertions of the symptoms due to the documented 1979 accident, and given that the aforementioned opinions are dependent upon the fact that the Veteran did indeed fracture his knee while on active duty, the Board finds that the November 1999, March 2007, and November 2007 private opinions are not based on a credible medical history, and hence, are not entitled to significant probative weight.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (stating that a medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value); Godfrey v. Brown, 8 Vet. App. 113 (1995); Swann v. Brown, 5 Vet. App. 229 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated).

The Board has additionally carefully considered the private treatment record from October 2001 in which the examiner opined that the Veteran had significant degenerative changes in his knee largely due to profound obesity but also because of his low back.  Indeed, service connection has previously been granted for a low back disability.  However, the October 2001 examiner provided no evidence supporting his given opinion.  The record does not suggest that the October 2001 examiner reviewed the Veteran's available medical records, and no references are made to any specific data which would support his given opinion.  As such, the October 2001 opinion is of less probative value and is outweighed by the other evidence of record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

Contrastingly, the Board finds the opinion of the November 2007 VA examiner to be very probative as it was definitive, based upon a complete review of the Veteran's entire claims, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's service-connected low back disability.  He analyzed the service treatment records and documented post-service medical treatment records.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Notably, after review, a second VA physician also countersigned the given opinion.  Accordingly, the November 2007 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

As the most probative evidence of record weighs against the claim on both a direct as well as a secondary basis, the Board concludes that the claim of entitlement to service connection for a left knee disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

IV.  Temporary Total Disability Rating

A.  Law and Regulations

A total disability evaluation (100 percent rating) will be assigned if treatment of a service-connected disability resulted in surgery necessitating: (1) at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  Extensions of one, two or three months beyond the initial three months may be granted under paragraph (a)(1), (2) or (3) of this section; extensions of one or more months up to six months beyond the initial six months period may be granted under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(1).

B.  Analysis

In this case, as stated above, the assignment of a temporary total evaluation requires that the Veteran be service connected for the disability for which the temporary total evaluation is sought.  A temporary total evaluation cannot, as a matter of law, be granted for a disability for which service connection has not been granted.  As analyzed above, service connection is not warranted for the Veteran's left knee disorder.

In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to state a claim upon which relief can be granted).  As a temporary total evaluation cannot, by law, be granted for a disability for which service connection has not been granted, this claim must be denied as having no legal merit.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for a left knee disorder is granted; to this extent, the appeal is allowed.

Service connection for a left knee disorder is denied.

Entitlement to a temporary total evaluation based on the need for convalescence for left knee surgery is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


